Citation Nr: 1023100	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  In 
August 2007, a hearing was held before the undersigned 
Veterans Law Judge.

In May 2008, the Board remanded the matter to the RO for the 
purpose of obtaining the Veteran's VA treatment records, 
military personnel file, and an additional VA examination.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
matter was returned to the Board in May 2010. 



FINDINGS OF FACT

1.  The Veteran's hearing loss was not incurred in or caused 
by military service. 

2.  The Veteran's tinnitus was not incurred in or caused by 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated August 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This duty includes assisting the Veteran in the 
procurement of service treatment records, other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's 
service treatment records, service personnel records, VA 
treatment records, and private treatment records.  The 
Veteran has not identified any additional relevant records 
that VA failed to obtain.  

Lastly, a VA examination was conducted in October 2005 in 
which the examiner reviewed the claims file, considered the 
Veteran's history of disability, and conducted a audiological 
examination.  Due to the poor reliability of the test results 
and lack of sufficient rationale for the examiner's opinion, 
the Veteran was provided with a subsequent VA examination in 
April 2010.  As this exam was accurate, descriptive, and 
based on the complete medical record, including the Veteran's 
lay assertions, VA has fulfilled any duty to provide a 
thorough and contemporaneous medical examination. 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he was exposed to noise as a combat 
radio operator and, as a result, he began experiencing mild 
hearing loss within a few years of service that gradually 
worsened over time.  He also contends that he suffers from 
tinnitus as a result of noise exposure during service. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a); 3.306.  "[I]n order to 
establish service connection or service-connected aggravation 
for a present disability the veteran must show:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain 
chronic diseases, including organic diseases of the nervous 
system such as hearing loss and tinnitus, which are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  

In determining whether service connection is warranted for a 
disability, VA must assess the credibility and probative 
value of the evidence in order to determine whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the Board may not 
base its decision on its own unsubstantiated medical 
conclusions; a medical conclusion may only be reached on the 
basis of independent medical evidence in the record.  Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993); see also Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996).  Additionally, if a 
medical opinion is predicated on history provided by the 
Veteran, the Board must evaluate the weight and credibility 
of that history in assessing the probative value of the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  

The Veteran was provided with VA examinations in October 2005 
and April 2010.  While both examiners note that test 
reliability is poor, resolving any doubt in favor the 
Veteran, the Board finds that the Veteran suffers from a 
current hearing loss disability as defined by 38 C.F.R. § 
3.385, as he demonstrated an auditory threshold of 40 
decibels or greater in at least one of the relevant 
frequencies at both examinations.  In October 2005, the 
examiner diagnosed the Veteran with mild to profound 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.  In April 
2010, the examiner determined that the Veteran suffered from 
normal to severe sensorineural hearing loss in the right ear 
and normal to moderately severe sensorineural hearing loss in 
the left ear.  Furthermore, the Veteran submitted private 
treatment records from March 2002 showing diagnoses of right-
sided sensorineural hearing loss.   

At the October 2005 examination, the Veteran reported 
intermittent tinnitus in the right ear that is present 98 
percent of the time for seven to eight years, fluctuating in 
intensity.  The 2010 VA examiner noted that the Veteran 
reported constant bilateral subjective tinnitus.  As the 
Veteran is competent to testify to symptoms of tinnitus, the 
Board finds that the Veteran suffers from a present 
disability of tinnitus.  Charles v. Principi, 16 Vet. App 
370, 374 (2002).  Furthermore, his private treatment records 
show a March 2002 diagnosis of right-sided tinnitus. 

The Veteran was also exposed to noise in service as a combat 
radio operator.  His testimony regarding the character of his 
service is credible, as it is facially plausible, internally 
consistent, and consistent with the other evidence of record, 
including the military occupational specialty of Airborne 
Morse Intercept Operator listed on his DD-214 and the 
designation "Radio Operator" on his Medical Recommendation 
for Flying History.  The Veteran was also awarded the Basic 
Aircrew Member Badge in July 1967, showing that he completed 
ten or more combat missions, and his service personnel 
records contain an aeronautical order designating the Veteran 
as a first priority crew member, requiring regular and 
frequent participation in aerial flights for an indefinite 
period.  He was also awarded the Air Medal for meritorious 
achievement and service for missions flown in Southeast Asia, 
and a performance report dated May 1968 notes that he 
participated in numerous temporary duty assignments that 
involved extremely hazardous and adverse conditions.  

However, the Veteran's service treatment records are absent 
complaints of hearing loss or tinnitus, and both VA examiners 
found that his hearing at separation from service was within 
normal limits.  In October 2005, the VA examiner found that 
it was not likely that tinnitus was caused by noise exposure 
during service and that hearing loss was not related to 
military noise exposure because the date of onset of tinnitus 
reported by the Veteran did not coincide with his period of 
military service and he had normal hearing at discharge.  The 
Board determined that this opinion was not supported by 
sufficient reasoning in its May 2008 remand order, and a 
second opinion was requested.  The April 2010 VA examiner 
also found that the Veteran's hearing loss and tinnitus were 
not caused by or a result of military service.  The examiner 
explained that Institute of Medicine Report on noise exposure 
in the military determined that there was no scientific 
support for delayed onset of noise-induced hearing loss for 
weeks, months, or years after the exposure event, and that 
the Veteran reported dates of onset for hearing loss and 
tinnitus that were years after any in-service noise exposure.  
The examiner instead determined that the Veteran's hearing 
loss and tinnitus were likely caused by aging, occupational 
noise exposure, and the possible usage of medication known to 
cause damage to the ear. 

The 2010 VA examiner is competent to render an opinion on the 
etiology of the Veteran's hearing loss as a licensed 
audiologist, and the opinion provided was based on a review 
of the claims folder and a correct factual history of the 
Veteran's service, tinnitus, and hearing loss.  Additionally, 
the examiner provided a thorough rationale for the opinion 
given with reference to a supporting medical treatise.  
Accordingly, the opinion of the examiner is highly probative, 
such that the preponderance of the evidence is against 
finding that the Veteran's hearing loss or tinnitus is 
related to service.  

Furthermore, the evidence of record does not support a 
finding that hearing loss or tinnitus manifested to a 
compensable degree within a year of service, or that symptoms 
of hearing loss or tinnitus have been continuous since 
service.  The Veteran has consistently claimed that noise 
exposure in service began a degenerative process that 
eventually led to his current hearing loss and tinnitus, but 
he does not claim that has experienced symptoms of tinnitus 
or hearing loss continuously since service or within one year 
of service.  See August 2005 claim; August 2007 hearing 
transcript.  Rather, he testified that he did not start 
experiencing symptoms of hearing loss until a few years after 
discharge, and did not seek treatment until the 1990s.  While 
the Board does not doubt that the Veteran's assertions 
regarding long-term and gradually developing nature of 
hearing loss is a sincerely held belief, this assertion 
amounts to a medical opinion regarding the cause of his 
hearing loss and tinnitus, and the Veteran is not a medical 
professional or otherwise medically qualified to provide this 
opinion.  

In the Notice of Disagreement received in September 2006, the 
Veteran correctly asserted that service connection may be 
granted in cases where the disability is first diagnosed 
after discharge, but the evidence must still establish that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Here, conversely, the competent medical evidence of record 
establishes that the Veteran's hearing loss and tinnitus were 
incurred after service, either due to occupational noise 
exposure, age, or exposure to medication known to cause 
damage to the ear.  Consequently, the preponderance of the 
evidence is against finding that the Veteran's hearing loss 
and tinnitus were incurred in service, and service connection 
for hearing loss and tinnitus must be denied.   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


